DETAILED ACTION
This office action is in response to the amendments/remarks filed on 07/28/2021. Claims 1-2, 5-8 are pending; claim 1 has been amended; claims 7-8 are added. 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendment
The previous objection to the abstract has been withdrawn in light to the amendment to the abstract submitted on 7/28/2021.
The previous objections to the drawings have been withdrawn in light of the replacement sheets submitted on 7/28/2021.
The previous rejections under 35 USC 112 (b) has been withdrawn in light of the amendment to claim 1. 
The previous claim rejections under 35 USC 103 are maintained because applicant does not have any arguments that directly to independent claim 1. Therefore, the rejection of claims 1-2, 5-6 are maintained. 
Applicant’s arguments to dependent claims 7-8 are not persuasive because claims 7-8 are depended on claim 1 and for the reason below (see rejections of claims 7-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JPS63288299 cited from IDS) in view of Terauchi (US 20160281810) and further in view of Kremsmair (US 6105234)
Regarding claim 1, Suzuki discloses wet friction plate (title) comprising:
a friction member (9) including a friction slide surface (surface of 9) and multiple lubricant oil recessed portions (10) depressed in a recessed shape with respect to the friction slide surface (fig.5),
the friction slide surface and the lubricant oil recessed portions being formed at a surface of a porous layer (e.g. layer that formed friction member 9) having multiple hollow portions (as shown in Fig.5); and
a core metal (5) formed in a flat plate annular shape and provided with the friction member along a circumferential direction, wherein: 
the friction member is configured such that a surface of each lubricant oil recessed portion has no sharp portion in a pointed shape (as shown in Fig.5; 10 has curved surface with no sharp portion), and formed with a smooth continuous surface (see Fig.5 and groove has substantially same pitch height, see page 3) and a formation rate of the hollow portions in the porous layer forming the lubricant oil recessed portions and a formation rate of the hollow portions in the porous layer forming the friction slide surface are identical to each other (see page 4: The wet friction material produced by performing a molding process using a molding mold having a mold surface symmetrical to the moving surface has a uniform density, and the fibers in the grooves generated by cutting or the like are cut and discontinuous which means the “formation rate” forming oil recessed portions and formation rate forming the friction slide surface are uniform), 
Suzuki does not disclose each lubricant oil recessed portion is formed, to be linearly extend, into a long hole shape or an oval shape as viewed in plane; and 
adjacent ones of the lubricant oil recessed portions are formed in directions perpendicular to each other; and not explicitly disclose a surface of each lubricant oil recessed portion has no sharp portion in a pointed shape, including a corner portion.
Terauchi teaches a surface of each lubricant oil recessed portion (surface of 95c) has no sharp portion in a pointed shape, including a corner portion (as shown in Fig.9a-9d and ¶ [0088]); friction plate (Fig.9b, 93) having sliding surface (93b) and lubrication oil recessed portion (95c, Fig.9) each lubricant oil recessed portion is formed, to be linearly extend, into a long hole shape or an oval shape as viewed in plane (see Fig.9b).
 Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to employ a surface of each lubricant oil recessed portion has no sharp portion in a pointed shape, including a corner portion;  each lubricant oil recessed portion is formed, to be linearly extend, into a long hole shape or an oval shape as viewed in plane as taught by Terauchi in the friction plate of Suzuki for the purpose of reduce the amount of wear of friction member while reducing coefficient of friction (see ¶ [0095]).

Kremsmair teaches core plate (1) having friction member (2) having lubricant oil recessed portions (4), wherein adjacent ones of the lubricant oil recessed portions are formed in directions perpendicular to each other (see Fig.1). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to arrange lubricant oil recessed portions are formed in directions 

Regarding claim 2, Suzuki, Terauchi and Kremsmair disclose limitation as set forth in claim 1, Kremsmair teaches wherein each lubricant oil recessed portion is configured such that at least one of two sections in directions perpendicular to each other as viewed in plane is formed in an arc Page 2 of 4International Application No.: PCT/JP2019/020592 shape with one curvature (see Fig.1).

Regarding claim 5, Suzuki, Terauchi and Kremsmair disclose limitation as set forth in claim 1, Terauchi teaches wherein the lubricant oil recessed portions are formed with multiple types of depths (see ¶ [0090])

Regarding claim 7, Suzuki, Terauchi and Kremsmair disclose limitation as set forth in claim 1, Kremsmair teaches wherein the friction slide surface (surface of 2) is interposed between the adjacent ones of the lubricant oil recessed portions formed in directions perpendicular to each other (as shown in Fig.2, surface of 2 is between the two recessed portion 4 that perpendicular to each other).

Regarding claim 8, Suzuki, Terauchi and Kremsmair disclose limitation as set forth in claim 1,  Terauchi teaches wherein the lubricant oil recessed portions include a first lubricant oil recessed portion (95c left) and a second lubricant oil recessed portion (95c right)  each formed, to be linearly extend, into a long hole shape as viewed in plane (as shown in Fig.9b), a longitudinal direction of the first lubricant oil recessed portion (e.g. L ) extends along the circumferential direction of the core metal (93), and a longitudinal direction of the second lubricant oil recessed portion (e.g. L) extends radially with respect to a center of the core metal (93).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumasu (US 20140110199) in view Suzuki (JPS63288299 cite from IDS), Terauchi (US 20160281810) and Kremsmair (US 6105234)
Regarding claim 6, Tokumasu discloses a wet multiplate clutch device (¶ [0027] Fig.1, 100) comprising:
 an opposing plate (103) arranged facing a drive plate (200) to be rotatably driven by a motor (engine on the left that rotates shaft 105 not shown) through a clearance and lubricant oil (¶ [0041]), wherein the opposing plate and the drive plate contact each other separate from each other to transmit rotary drive force between the opposing plate and the drive plate or block transmission of the rotary drive force (¶ [0042]), and 
Tokumasu does not disclose the wet friction plate according to claim 1.
Suzuki, Terauchi and Kremsamir teaches at least one of the drive plate or the opposing plate is the wet friction plate according to claim 1, as mapped above. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to employ the wet friction plate as claimed in claim 1 as taught by Suzuki, Terauchi and Kremsamir in the wet multiplate clutch device of Tokumasu to improve durability of the friction member.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659